   Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 1 of 24



UNITEDSTATESDISTRICTCOURT
sou'mERN DISTRICT OF NEW YORK

CITY OFALMATY, KAZAKHSTAN and
BTA BANK, JSC,
                                             CaseNo. 19-civ-02645
                         Plaintiffs.              (Am) (Knp)

               against

FELIX SATUK DANIEL mDLOFF, BAYROCK
GROUPINC., GLOBAL HABITAT SOLUTIONS
INC.,RRMl-DR LLC, FERRA.MHOLDINGS
LLC, andMEM ENERGYPAR'rTqERS LLC,

                         Defendants



   MEMORANDUM OF LAW OF DEFENDANT FELIX CATER IN SUPPORTOF
  MOTION TO STAY ACTION PENDINGARBITRATION OR ALTERNATIVELY
        TO STAY THE CLAIMS ASSERTED AGAINST FELIX CATER




                                       TODD&LEVI,LLP
                                       JilILevi
                                       David Rosenberg
                                       444 Madison Avenue, Suite 1202
                                       New York. New York 10022
                                       Te1: (212) 308-7400

                                       Attorneys for Defendants
                                       Felix Sater.Daniel Ridloff.
                                       Babyrock Group, Inc., Global Habitat
                                       Solutions,Inc. and RRMl-DR, LLC
   Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 2 of 24



                               TABLEOFCONTENTS


PRELIMINARYSTATEMENT                                                         l
STATEMENTOF THE FACTS                                                        2


    Litco LLC Enters Into a Confidential Assistance Agreement                2


    The Releasein the CAA                                                    3


    The Pending Arbitration and the Scope of the
    Arbitration Clausein the CAA

    The Statementof Claim

    The Statusof theArbitration

    The Statusof this Action                                                 5


           A.     TheFiling of the Lawsuit                                   5


           B.     Early Discovery and the Dismissal Motions                  6


ARGUMENT                                                                     6


    1.     THECOURTSHOULDISSUEASTAY
           PURSUANT TO THE FEDERAL ARBITRATION ACT

           A.     The Standard For A Stay Pursuant to The
                  FederalArbitrationAct                                     6


           B.     Plaintiffs Agreed to Arbitrate the Issue of the Release    8


                  1.     The Claim To Enforce the ReleaseArises
                         Under the CAA and is Arbitrable

                  2.     There is a Close Relationship Between
                         Litco andSuter                                     10


           C.     The Scope of the Arbitration Agreement
                  Includes the Release of Suter                             11




                                            i
          Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 3 of 24



                   D.   No Federal Statutory Claims Have Been Asserted                     12


                   E.   All Claims Asserted Against Sater in the Action
                        ShouldBe Stayed                                                    12


                   F    The Court Should Stay Claims Against All Defendants
                        in the Action                                                      14


           11.     THECOURTSHOULDISSUEASTAY
                   PURSUANT TO ITS EQUITABLE POWERS                                        16


                   A.   The Court Should Grant a Stay Under
                        lts Equitable Powers                                               16


                        1.     The Plaintiffs Will Not Be Prejudiced By a Stay             17


                        2.     The Defendants Will Be Severely Burdened
                               Without a Stay                                              17


                        3.     It is in the Court's Interest to Grant a Stay               18


                        4.     No Persons Not Parties to the Litigation Have an Interest   18


                        5      There is No Public Interest Involved in This Litigation     19

rr)NrrT     TTqTfiNr                                                                       19




                                                  11
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 4 of 24



                                 TABLEOFAUTHORITIES


CASES

Credit SuisseSecurities (USA) LLC v. Laver
       2019 WL 2325609 (S.D.N.Y. 2019)                                       16


Dennevv. BDO Seidman.L.L.P
     412 F.3d 58 (2d Cir. 2005)                                               9


Guvdenv. Aetna. Inc..
     544 F.3d 376 (2d Cir. 2008)

Hikers Industries, Tnc.v. William Stuart Industries (Far East) Ltd
       640 F.Supp.175(1988)                                               14, 15

In re A2P SMS Antitrust Litigation.
       972F.Supp.2d465(S.D.N.Y.2013)                                 7-8, 9, 11

In re Currency Conversion FeeAntitrust Litigation,
        361F.Supp.2d 237(S.D.N.Y. 2005)                                   6-7, 8

In re Relativity Fashion. LLC.
        2018 WL 2938516(Bankr. S.D.N.Y. 2018)                                11


LiDford v. New York Life InsuranQQ
                                 Ca:,
       2003 WI. 21313193(S.D.N.Y. 2003)                                    8, 14

Moses H. Cone Mem'l Hose. v. Mercury Constr. Cori).,
       460 U.S. 1, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983)

Oldrovd v. Elmira Sav.Bank.
      134 F.3d 72 (2d Cir. 1998)

The Louis Berger Grouo. Inc. v. StateBank of India
       802 F.rupp.2d 482(S.D.N.Y.     2011)                          8, 12, 16

Wells v. ShearsonLehman/American ExD: Inc.,
       72 N.Y.2d 11, 22, 530 N.Y.S.2d 517(1988)                              11




                                                111
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 5 of 24



STATUTES

9 U.S.C.A. $2 et seq. (July 30, 1947)                                     1, 6-7




                                        lv
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 6 of 24



       MEMORANDUM OF LAW OF DEFENDANT FELIX CATER IN SUPPORT
 OF MOTION TO STAYACTION PENDINGARBITRATION OR ALTERNATIVELY,
           TO STAY THE CLAIMS ASSERTED AGAINST FELIX CATER


       Defendant Felix Sater ("cater") respectfully submits this Memorandum of Law in support

of his motion (the "Motion") to stay this action pending arbitration pursuant to 9 U.S.C.A. $3 et

seq. and the Court's inherent equitable powers or alternatively, if the entire action is not stayed,

then to stay the claims assertedagainst Sater.



                                 PRELIMINARY STATEMENT

       Plaintiffs have sued cater herein basedupon events which transpired in 201 2 and 201 3.

At the time that Plaintiffs commenced this action, they knew that suing Sater was a blatant

violation of a broadgeneralreleasePlaintiffs signedin 2015 in favor of Litco, LLC ("Litco") and

its membersand representatives. Sater is the sole member of Litco and as such, any claims

against him as alleged in this action have been released. The release is contained in a

confidential assistance agreement to which Plaintiffs and Litco are parties, which agreement

contains a broad arbitration provision, including all matters relating to the validity and

enforceability ofthe release.

       In October, 201 8, Litco commenced an arbitration proceeding under the Confidential

Assistance Agreement against Plaintiffs and others, before the American Arbitration Association.

In the arbitration, Litco seeks,among other things, a determination of the validity and

enforceability of the releaseand damagesarising from Plaintiffs' commencement of this action

against Sated in violation of the release.

       It cannot be disputed that Plaintiffs agreed to arbitrate all issues conceming the release

and that the enforceability thereof is front and center in the arbitration proceeding. Nevertheless,
      Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 7 of 24



Plaintiffs commenced this action against Sater, not only as retaliation for Litco's commencement

of the arbitration proceeding, but also to circumvent their agreement to arbitrate all matters

concemingthe release.

       As explained in detail below, in these circumstances, a stay of this Action (or

altematively, at a minimum, a stay of the claims against Sater) is warranted both under the

Federal Arbitration Action and pursuant to the inherent equitable powers of this Court.



                                    STATEMENT OF FACTS

        Saterrespectfully refer the Court to the accompanying AfBdavit of Felix Sater, swom to

on August 19, 2019 (the "Sater Aff."), and the Exhibits annexed thereto, and the accompanying

Declaration of Jill Levi, dated August 19, 2019 (the "Levi Deal."), and the Exhibit annexed

thereto, for a full recitation of the facts relevant to the Motion. Those facts are briefly

summarizedbelow.

!zjtggJJ!:!(: Enters Into a Confidential Assistance Agreement

       On or about June 12, 2015, Litco, a company of which Satedis the sole member (Sater

Aff., q2), entered into a Confidential Assistance Agreement (the "CAA") with the Republic of

Kazakhstan ("Kazakhstan"), Plaintiff. the City of Almaty Kazakhstan ("Almaty"), Plaintiffs

BTA Bank JSC ("BTA," together with Kazakhstan and Almaty, the "Kazakh Entities") and

Arcanum (Asia) Limited ("Arcanum"), a private investigative firm hired by Plaintiffs.         (cater

Aff., q3. Ex. A)

       Prior to entering into the CAA, Litco was advised by Arcanum that it had been

engagedby the Kazakh Entities directly and/or through counsel or consultants of the Kazakh

Entities, as their agent, to locate, seize and recover billions of dollars in worldwide assets



                                                   2
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 8 of 24



allegedly misappropriated by: (i) the former Chairman of BTA, Mukhtar Ablyazov ("Ablyazov")

and members of his family and entities controlled by him (the "Ablyazov Entities") and (ii)

Viktor Khrapunov, the former mayor of Almaty and members of his family and entities

controlled by him, including TlyasKhrapunov, the son of Viktor Khrapunov and the son-in-law

of Ablyazov (the "Khrapunov Entities"). (Sater Aff., IT4)

        Pursuantto the CAA, Litco agreedto provide information, assistanceand

cooperation (collectively, the "Litco Assistance") to Arcanum in its investigative efforts to locate

and recover assetsdirectly or indirectly related to the Ablyazov Entities and the Khrapunov

Entities. The Litco Assistanceincluded identification of witnesses who could testify against the

Ablyazov Entities and the Khrapunov Entities. Litco also provided, among other things,

litigation strategy for the assetrecoveries. In exchangefor the Litco Assistance, the Kazakh

Entities and Arcanum agreedto pay certain fees to Litco

The Releasein the CAA

       The CAA also contains a very broad release in favor of Litco and its representatives,

including Sater. Specifically, Paragraph 10 of the CAA provides as follows

               Release. Upon the execution of this Agreement by suchparty, eachof
               Kazakhstan, Almaty and BTA, for itself. and on behalf of its predecessors,
               successors, past, present, and future ofUtcials and citizens, assigns and successors
               in interest (collectively, the "Releasors"), hereby releases and discharges Litco,
               together with its predecessors,successors,direct or indirect parent
               companies,direct and indirect subsidiary companies,and its past, present,
               and future officers, directors, shareholders, interest holders, members
               partners, attorneys, agents, employees,managers and representatives
               (collectively, the "Releasees"), from all known and/or unknown charges,
               complaints, claims, grievances, liabilities, obligations, promises, agreements,
               controversies, damages,actions, causesof action, suits, rights, demands, costs,
               losses, debts, penalties, fees, wages, medical costs, pain and suffering, mental
               anguish, emotional distress, expenses,and punitive damages, of any nature
               whatsoever, known or unknown, which such Releasorshave, or may have

                                                 3
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 9 of 24



               had, againstthe Releasees, whether or not apparent or yet to be discovered,
               or which may hereafter develop,for any acts or omissionsrelated to or
               arising from this Agreement, the Releasees'previous, current or future
               contractual obligations and any other matter between the Parties, and/or any
               other claims under applicable local, federal or ethical rules, regulations, statutes
               and laws.

(Sater
     Aff., $8,Ex. A)
        As the sole Member of Litco, Sater is among the Releaseesincluded within the Release

containedin ParagraphlO.



ThePending Arbitration and the Scopeof the Arbitration Clause in the CAA

        Pursuant to Paragraph 14 of the CAA, "lamy dispute, claim or controversy

arising out of or relating to this Agreement or the breach, termination, enforcement,

inteQretation or validity thereof. including the detemlination of the scope or applicability of this

agreementto arbitrate, shall be settledby final and binding arbitration, in New York, New York,

administered by the American Arbitration Association ("AAA"), in accordancewith its

Commercial Arbitration Rules, and the proceduresrequired under New York law." (Sater Aff.,

q9,Ex. A).

        In october, 2018, when the Kazakh Entities and Arcanum tailed to pay Litco amounts

due under the CAA (after they received and accepted the Litco Assistance), and when such

parties made it clear that they would not pay Litco for the Litco Assistance, Litco Holedan

arbitration proceeding before the American Arbitration Association (the "Arbitration"),    bearing

CaseNumber Of-1 8-003-7960, which proceeding is now pending. A formal statement of claim

in theArbitration wasHoled
                         on August 19,2019 (the "Statementof Claim") andthe Kazakh

Entities and Arcanum have unti! September30, 2019 to file their response. (Sater Aff., qT 9-1 0,

Ex.B)

                                                 4
      Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 10 of 24



The   b.J   ba.t\rmb/ii t   \J   i \dicliiii


             In its Third Claim for Relief in the Statement of Claim, Litco seeks,among other things,

a declaratoryjudgment declaring that any claims by the Kazakh Entities against Sateras alleged

in this action are barred by the Release contained in Paragraph 10 of the CAA and that the

Release, as well as the CAA, is enforceable by its terms. (Levi Deal., jl 1, Suter Aff., Ex. B )

             In its Fourth Claim for Relief. Litco alleges that the Kazakh Entities breached Paragraph

10 of the CAA by commencing this action against Sater, and that since Litco is required to

indemnify Sater for, among other things, all costs and expensesincurred in Sater's defense in

this Action, Litco has suffered damagesas a result of the breach by the Kazakh Entities of

Paragraph 10 of the CAA. Accordingly, Litco has asserteda claim against the Kazakh Entities

for damagesin an amount to be determined by the arbitration panel, which amount is expected to

exceed$200,000.00. (Levi Deal., q12, Suter Aff., Ex. B ).

             The enforceability of the Release, which is a complete defenseto the claims brought by

the Plaintiffs in this action, is squarely before the arbitration panel in the Arbitration.

The Status of the Arbitration

             On July 2, 2019, the parties to the Arbitration participated in a scheduling call with the

panel and as a result, a schedule was set for the Htling of the Statement of Claim and Answers

thereto. Pursuant to Procedural Order No. I in the Arbitration, it is anticipated that the pleadings

will be closed by no later than October 22, 2019. In addition, it is also anticipated that the trial in

the Arbitration will occur no later than the second quarter of 2020; (Levi Dec1.,l9)

The Status of This Action

             A. The Filing of the Lawsuit

             Plaintiffs filed this action in March, 2019 (the "Action"), well more than two years after



                                                       5
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 11 of 24



Plaintiffs claim Sateradmittedly becamea target. (Levi Deal., l3, SuterAff., jj14, Ex. B).

Plaintiffs continued to accept the Litco Assistance from Suter and Litco, well after he became a

target,and until suchtime asthey apparentlyhad no further need for Litco and Sater. Plaintiffs

suedSater in retaliation for Litco having filed the Arbitration pursuant to which Litco demanded

to be paid its fees and expensesand in an attempt to browbeat Litco and Safer into withdrawing

the Arbitration.

       B. Early Discovery and the Dismissal Motions

       Pursuant to the Court's scheduling orders, initial disclosures and initial document

demandshave been exchangedamong the parties. (Levi Deal., q6).

       On July 3 1, 20 19, all defendants (including Sater) other than Mem Energy Partners LLC

(against which Plaintiffs are seeking a default judgment), moved to dismiss (the "Dismissal

Motions") the complaint in its entirety on a variety of grounds,including but not limited to the

statuteof limitations. Plaintiffs' opposition, if any to the Dismissal Motions is due on August

30, 2019 and Defendants' replies are due on September 16, 2019.i (Levi Deal., l4)

                                         ARGUMENT

                                                l

                           THECOURTSHOULDISSUEASTAY
                   PURSUANT TO THE FEDEjiAL ARBITRATION ACT


A.     The Standard For A Stay Pursuant to The Federal Arbitration Act

       "The Federal Arbitration Act ("FAA") governs written contracts concerning commercial

transactionsthat contain an arbitration clause." in re Currency ConversionFeeAntitrust



I Sater is not seeking a stay of the briefing and argument of the Dismissal Motions, a
determination of which motions, if granted, will further streamline the claims in the Action
(Levi Dec1.,l5).
                                                 6
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 12 of 24



Litigation, 361 F.Supp.2d 237, 248 (S.D.N.Y. 2005). "The FAA establishesa liberal policy in

favor of arbitration as a means to reduce the expense and delay of litigation." !d. "As a result,

arbitration clausesmust be read as broadly as possible, and 'any doubts conceming the scope of

arbitrable issues should be resolved in favor of arbitration.'"   lfl   ci!!!W b4Q$Q1l!!.ConeMem'l

Hosp. v. Mercury Constr. Cord., 460 U.S. 1, 24-25, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983)

       The FAA, codified at 9 U.S.C. $2 et seq, provides as follows

               A written provision in any maritime transaction or a contract evidencing a
               transaction involving commerce to settle by arbitration a controversy
               thereafter arising out of such contract or transaction, or the refusal to
               perform the whole or any part thereof. or an agreementin writing to
               submit to arbitration an existing controversy arising out of such a contract,
               transaction, or refusal, shall be valid, irrevocable, and enforceable, save
               upon such grounds as exist at law or in equity for the revocation of any
               contract.

9U.S.C.$2
       Furthermore, Section 3 of the FAA provides that

               If any suit or proceeding be brought in any of the courts of the United States upon
               any issuereferable to arbitration underan agreementin writing for such
               arbitration, the court in which such suit is pending, upon being satisfied that the
               issue involved in such suit or proceeding is referable to arbitration under such an
               agreement,shall on application of one of the parties stay the trial of the action
               until such arbitration has been had in accordance with the terms of the
               agreement, providing the applicant for the stay is not in default in proceeding
               with sucharbitration.

9 U.S.C. $3. (Emphasis Added)

       ''This provision requires the court, on application of one of the parties, to stay the action

if it involves an issue referable to arbitration under an agreement in writing. In effect, $3 allows

litigants already in federal court to invoke agreementsmade enforceable under $2, which itself

makes written arbitration agreementsvalid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of a contract." in re A2P SMS Antitrust



                                                   7
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 13 of 24



L:!!!galjpn, 972 F.rupp.2d 465, 474 (S.D.N.Y. 20 13) (intemal citations omitted). "The FAA is

mandatory and a district court may not decline to stay claims encompassed by Section       3." !D:.11g
Currency Conversion FeeAntitrust Litigation, 361 F.Supp.2d at 266.

       In detemiining whether to issue a stay under Section 3 of the FAA, "]a] court asked to

stay proceedings pending arbitration must resolve four issues: first, it must determine whether

the parties agreed to arbitrate; second it must determine the scope of that arbitration agreement;

third, if federal statutory claims are asserted,it must consider whether Congressintended those

claims to be non-arbitrable; and fourth, if the court concludes that some, but not all, of the claims

in the caseare arbitrable, it must then decide whether to stay the balance of the proceedings

pendingarbitration." Lipford v. New York Life InsuranceCo., 2003 WL 21313193, 'k4

(S.D.N.Y. 2003), Q!!!!!g Oldrovd v. Elmira Sav. Bank, 134 F.3d 72, 75-76 (2d Cir. 1998). Sfg

g!$Q,The Louis Berger Group, Inc. v. StateBank of India, 802 F.rupp.2d 482, 489 (S.D.N.Y

201 1), g!!!Dg Guvden v. Aetna. Inc., 544 F.3d 376, 382 (2d Cir. 2008).

B.     Plaintiffs Agreed to Arbitrate the Issue of the Release

       It is undisputed that Plaintiffs and Litco (Arcanum and Kazakhstan) entered into the CAA

and that Paragraph 14 thereof contains a very broad arbitration provision mandating that the

parties arbitrate "rainy dispute, claim or controversy arising out of or relating to [the CAA] or

the breach,termination, enforcement, interpretation or validity thereof. including the

determination of the scope or applicability of [the CAA] to arbitrate. . . ." (cater Aff. Ex. A,

$14). Moreover, it is also undisputedthat Plaintiffs and Litco are currently participating in the

Arbitration and that the CAA constitutes an enforceable agreement to arbitrate.

       Although Sater is not a signatory to the CAA, "courts have recognized a number of

common law principles of contract law that may allow non-signatories to enforce an arbitration



                                                  8
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 14 of 24



agreement,including equitableestoppel."!n:.!ig..:A211.SlblS,
                                                        972 F.rupp.2d at 476. "Under

principles of estoppel, signatories to an arbitration agreement can be compelled to arbitrate their

claims with a non-signatory where a careful review of the relationship among the parties, the

contracts they signed . . . and the issuesthat had arisen among them discloses that the issuesthe

non-signatory is seeking to resolve in arbitration are intertwined with the agreement that the

estoppedparty has signed." !d., Q!!!!!gDenney v. BDO Seidman. L.L.P., 412 F.3d 58, 70 (2d

Cir. 2005). ''In addition to the intertwined factual issues, there must be a relationship among the

parties of a nature thatjustifies a conclusion that the party which agreed to arbitrate with another

entity should bc estopped from denying an obligation to arbitrate a similar dispute with the

adversarywhich is not a party to the arbitration agreement." in re A2P SMS, 972 F.Supp.2dat

476. "Courts in this district havedistilled theserequirementsinto a two part 'intertwined-ness'

test, under which they examine whether (1) the signatory's claims arise under the subject matter

of the underlying agreement,and (2) whether there is a 'close relationship ' between the signatory

andthe non-signatory party." !d:

       1. The Claim To Enforce the ReleaseArises Under the CAA and is Arbitrable

       At bar, the claims assertedby Litco in the Arbitration include a claim for declaratory

relief that Plaintiffs have fully released all claims that Plaintiffs have or ever had against Litco

andall of its membersandaffiliates, including cater (SaterAIE, Ex. B). Litco's Third Claim for

declaratory relief to enforce the Releasecontained in Paragraph 10 of the CAA signed by

Plaintiffs clearly arises under the CAA, and the Release,on its face, includes all claims

whatsoeverby Plaintiffs (including the claims assertedagainst cater in this litigation) against

Litco and its, among others "past, present, and future officers, directors, shareholders, interest




                                                   9
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 15 of 24



holders, members, partners, attorneys, agents, employees, managers and representatives." (cater

An, $8, Ex. A).

       Further, Litco has alleged in the Fourth Claim of the Statement of Claim, a claim against

Plaintiffs for a breachof contractfor damages,arising from Plaintiffs filing this action against

Sater in blatant violation of the Releasecontained in Paragraph 10 of the CAA. (cater Aff., Ex.

B)

       Accordingly, it cannot be disputedthat Litco's claims in the Arbitration to enforce

the Releaseand for damages for violating Paragraph 10 of the CAA arise under the

subject matter of the CAA, are arbitrable and which claims provide a defenseto the

claims in this Action.


       2. There is a Close Relationship Between Litco and cater

       It is also not disputed by the Plaintiffs that there is a close relationship between Litco and

Suter. cater is the Sole Member and 100% owner of Litco (Suter Aff., q2). Plaintiffs do not

dispute this very close relationship and indeed, they have improperly assertedsame as a basis for

failing to pay Litco the amounts due under the CAA. Further, the only representative of Litco

(other than Litco's counsel) providing the Litco Assistance was Felix Sater (cater Aff., l6). As

such, there certainly was a close relationship between Plaintiffs (and/or their agent, Arcanum)

and Safer regarding the CAA and the obligations of the parties thereunder.Z




2Indeed, cater's primary contact, as Litco's sole member and representative in connection with
the performance of Litco's obligations under the CAA was with Arcanum, Plaintiffs'
acknowledged agent under the CAA. (Sater Aff. llq 6-7, Exh A, ll 8(b) ("Upon execution of this
Agreement. . . each of [the Kazakh Entities] confirms to Litco that Arcanum is authorized to act
as [their] agent with respect to the transactions and subject matter of this Agreement."). Sater
also worked with counsel for the Kazakh Entities, Boise Schiller Flexner LLP and so did Litco's
and Sater's counsel, Robert Wolf of Moses & Singer LLP. (Sater Aff., q6).
                                                 10
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 16 of 24



       Accordingly, basedupon the foregoing analysis, the Court should estop Plaintiffs "from

denying an obligation to arbitrate a similar dispute with the adversary which is not a party to the

arbitration agreement,'' !p:.!ig..:A211.SMS,
                                          supra.    Since the enforcement of the Release contained

in the CAA, which is subject to arbitration by its terms, is necessarily intertwined with the claims

and defensesassertedby Sater in this action, the Court should compel Plaintiffs to accept

arbitration of all issues conceming the Release of Sater and their breach of Paragraph 10 under

theCAA.

C.     The Scope of the Arbitration Agreement Includes the Releaseof cater

       Most importantly, one of the central issuesin the Arbitration (and two claims therein),

relate to the enforceability of the Releaseprovision contained in Paragraph 10 of the CAA,

which claims the Plaintiffs have agreedto arbitrate. There can be no dispute that the Release, if

found by the Arbitrators to be enforceable, will constitute a defense to all of Plaintiffs' claims

against Sater in this Action. Sater, as the Sole Member of Litco, is expressly included as a

releasedparty under the CAA, which includes "Litco, together with its. .. . Mlembers" within the

deHlnition
         of the"Releasees"
                        thereunder.(SatedAff. Ex.A, $10).

       Under well-establishedlaw in New York, it is not necessaryto specifically name each

and every releasedparty in order for the release to be enforceable. "New York law . . . provides

that releasedparties need not be named or specifically identified in a releaseprovision and may

[be] specified by use of a descriptive category of persons(such as attorneys, agents,officers)."

In re Relativity Fashion, LLC, 2018 WL 29385 16 (Banks. S.D.N.Y. 2018). SSg,Wells v.

Shearson
       I,ehman/AmericanExp. Inc., 72 N.Y.2d 11,22, 530 N.Y.S.2d517, 523(1988)(New

York law does not demand "that every discharged party be specifically named or identified" in

order for the release to be enforceable against non-named parties). Accordingly, Sater was not



                                                   11
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 17 of 24



 e  ire to be specifically
required          l        named
                              e          e
                                 in the Release     r
                                                in order                          C
                                                         for the Releaseto be effective as to him

underNew York law.

       Finally, pursuant to the broad arbitration clause contained in Paragraph 14 of the CAA,

the parties must arbitrate a]] disputes conceming the enforcement of the CAA, including "the

scope or applicability of the agreement to arbitrate" (Sater Aff., Ex. A, $ 14). Accordingly, the

enforcement of the Release,which is contained within the CAA, must be arbitrated pursuant to

the CAA.   Since one of Sater's defensesin this Action is dependent on the enforcement of the

Release,the resolution of Sater's defense to the claims assertedin the Complaint is entirely

within the scope of the agreementto arbitrate contained in the CAA.

       Plaintiffs must not be permitted to do an end run around the CAA and the Releaseby

filing this lawsuit with claims againstSaterthat were releasedback in 2015

D.     No Federal Statutow Claims Have Been Asserted

       The Plaintiffs have not assertedany claims against Sater which arise under any federal

statute that precludes arbitration of the enforceability of the Release signed by Plaintiffs. In fact,

all of the claims assertedby Plaintiffs in the Complaint consist of tort claims arising under New

York law or claims alleged to arise under English law. Simply put, there are no pending claims

against Sater which arise under any federal statute.

E.     All Claims Asserted Against Sated in the :Action Should Be Stayed

       In determining whether to stay all of the claims in the pending Action, if the Court

determinesthat some of the claims are arbitrable, "it must then decide whether to stay the

balance of the proceedings pending arbitration." Louis Berger Group v. StateBank of India, 802

F.Supp.2dat 489 (S.D.N.Y. 2011) (citation omitted). ''A stay is usually appropriate where

arbitrable and non-arbitrable claims arise out of the sameset of facts and arbitration may decide



                                                  12
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 18 of 24



the samefacts at issue in the litigation. . . . The movant in such circumstances must establish that

'there are issues common to the arbitration and the courts, and that those issues will be finally

determined by the arbitration.' . . . If the movant meets this burden, it must then show that it will

not hinder arbitration, that the arbitration will be resolved within a reasonabletime, and that any

delay that may occur will not causeundue hardship to the nonmoving party." !d at 489-490

(citations omitted).

        At bar, the issue of whether the Releaseconstitutes an effective and enforceable release

of all claims assertedby Plaintiffs against Suter, will be finally determined in the Arbitration.

The determination of this issue in the Arbitration will be dispositive of a// of Plaintiffs claims

assertedagainst Sater in the Action; if the Releaseis found to be enforceable in the Arbitration,

then all of the Plaintiffs claims against Satedin the Action must be dismissed. Accordingly, the

arbitration of Litco's claims in the Arbitration related to the enforceability of the Releasemay be

entirely dispositive of a// of Plaintiffs' claims against Sater in the Action.

        In addition, if the Court does not stay the claims assertedagainst Sater in the Action, but

continues with the litigation of those claims, then there is a significant risk of inconsistent

determinations in the Arbitration and the Action concerning Sater's liability to Plaintiffs. The

Arbitration Panel can determine that the Releaseis enforceable and this Court may decide

otherwise. Plaintiffs agreedto arbitrate that issue and they must be held to that agreement.

        Litco has expeditiously sought to enforce its claims against Plaintiffs in the Arbitration,

has not sought to delay the Arbitration, and expectsthat the Arbitration will be concluded in a

reasonabletime (Levi Deal., q9). Indeed, Plaintiffs intentionally sought to delay the filing of this

Action against Sater for at least two years (Levi Deal., q7), no doubt so that they could continue

to obtain the Litco Assistance (all without paying for same). Having waited at least two years to



                                                   13
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 19 of 24



commence
    e C the Action
             C           l
                   Plaintiffs
                      9
                                    r
                              can hardly       e
                                         genuinely          r
                                                   claim a prejudice by having the

Arbitration decided within the next nine months.

       Moreover, the determination of these issues in the Arbitration will not unduly prdudice

Plaintiffs, all of whom are parties to the Arbitration, and will not unduly prejudice the other

Defendants, some of whom are affiliated with Sater, and whose potential liability and defenses

all arise out of same set of operative facts that form the basis of the claims against Sater. Indeed,

as explained in Section "F ' below, continuing with the prosecution of the claims against the other

Defendants in the Action may actually prdudice the other Defendants, and potentially risk

inconsistentdeterminations.

       Accordingly, the Court should stay all of the claims assertedagainst Satedin the Action

pending the conclusion of the Arbitration.

F.     The Court Should Stay Claims Against All Defendants in the Action

       Where there are claims against multiple defendants, and the Court must determine the

responsibility of eachdefendant for the alleged claims, "the issue must be litigated in one

proceeding
         in orderto avoidtherisk of inconsistentdeterminations."j:ipford v. New York Life

insurance, 2003 WL 213 13193 (S.D.N.Y. 2013). Accordingly, "a stay as to claims against a

non-arbitrating defendant is properly granted where the arbitration of the plaintiffs claims

against a defendant party to the arbitration would at least partially determine the issues which

form the basis of the claim against that non-arbitrating defendant." Hikers IDdustlljes: Inc. v.

Wjjliam Stuart Industries (Far East) Ltd., 640 F.rupp. 175, 178 (1988). In this situation, the stay

should be extended to all claims against all defendants,to avoid the risk of inconsistent

determinations.Lipford. supra




                                                 14
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 20 of 24



       Thefact that all of theissuesin a pendinglitigation will not be decidedin the arbitration

is not a sufHcient basis to deny a stay. ''All of plaintiffs claims against [non-arbitrating

defendantsneed not be addressedin the arbitration between plaintiff and [arbitrating defendant]

to support a stay of the entire action. A stay as to claims against a non-arbitrating defendant is

properly granted where the arbitration of the plaintiffs claims against a defendant party to the

arbitration would at least partially determine the issues which form the basis of the claim against

thatnon-arbitratingdefendant."                                 illiam Stuart!pdus111jQ$
                                                                                    (FQ11
                                                                                        Eq$t)

!::!d:, 640 F.rupp 175, 178 (S.D.N.Y. 1986).

       If the Court were to stay the claims against on/y Sater (who is a named defendant under

all of Plaintiffs' claims in the Action), but permit Plaintiffs to continue to prosecute their claims

against the remaining Defendants other than Sater, then Sater may not be bound by any of the

rulings or factual determinations made by the Court in his absence. In the event that the

Arbitrators in the Arbitration were to detemtine that the Releasewas no/ effective to release

Suterfrom all of Plaintiffs' claims,thenthe partiesin the Action may haveto re-litigate the

claims as against Sater. Any re-litigation of Plaintiffs' claims against Sater would be a waste of

the time and resources of the parties and the Court and would also potentially risk inconsistent

determinations of fact or law as a result of separatelylitigating the same claims, many of which

involve identical sets of alleged facts, against different parties. The claims in the Action do not

differentiate between Defendants as to their liability and such claims appear to be assertedjointly

andseverally.(Levi Deal.,Ex. D).

       Accordingly, basedon all of the foregoing, Saterrespectfully submitsthat the Court

should stay the entire action, including all claims against all defendants, pending the conclusion

of theArbitration.


                                                  15
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 21 of 24



                                                 11


                          THECOURTSHOULDISSUEASTAY
                        PURSUANTTO ITS EQUITABLE POWERS

A      The Court Should Grant a Stay Under lts Equitable Powers

       Finally, even if the Court were to deter.minethat the FAA does not mandatethe stay of all

of Plaintiffs' claims pending the conclusion of the Arbitration, the Court should stay the Action

pursuant to its equitable powers. "The power to stay proceedings is incidental to the power

inherent in every court to control the disposition of the causeson its docket with economy of

time and effort for itself. for counsel,and for litigants." Credit SuisseSecurities(IJSA) LLC v.

!:gygt, 2019 WL 2325609, *2 (S.D.N.Y. 2019). "Stays are particularly appropriate where they

promote judicial economy, avoidance of confusion and possible inconstant results." !:e!!b

Berger Group, 802 F.Supp.2d at 490.

                "In deciding whether to stay proceedings, courts in this Circuit examine
       the following five factors:

       (1)       The private interests of the plaintiffs in proceeding expeditiously with the
       civil litigation as balanced against the prejudice to the plaintiffs if delayed; (2) the
       private interests of and burden on the defendants; (3) the interests of the courts;
       (4) the interests of persons not parties to the civil litigation; and (5) the public
       interest."

Credit SuisseSecurities (USA) LLC v. Laver, 2019 WL 2325609, *2 (S.D.N.Y. 201 9). At bar,

all five of these factors weigh in favor of the issuanceof a stay pending the conclusion of the

Arbitration




                                                  16
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 22 of 24



       1. The Plaintiffs Will Not Be Pre.judiced By a Stay

       The Plaintiffs will not be prejudiced by a stay pending Arbitration.     As set forth in the

Complaint, the events from which the Plaintiffs' claims allegedly arise all occurred between

2012 and 2013, over six years ago. Obviously, Plaintiffs have not been in a hurry to prosecute

their claims against the Defendants, and have not alleged any urgent need to litigate their claims

in the Complaint. Nor have Plaintiffs alleged that they suffered any prdudice resulting from

their long delay in commencing this Action. Indeed, as explained above, Plaintiffs have

concededthat Sater was a target at least two years prior to the commencement of the Action, but

they inexplicably waited at least two years to bring this Action. (Levi Dec1.,l7).

       Accordingly, in light of the many yearsthat have passedwithout any action by the

Plaintiffs, an additional, and relatively short stay pending the conclusion of the Arbitration will

not causeany prqudice to Plaintiffs.

       2. The Defendants Will Be Severely Burdened Without a Stay

       In juxtaposition to the lack of any prejudice that Plaintiffs may suffer as a result of a stay,

cater (and likely other Defendants) will be burdened and may be heavily prdudiced absent a stay

of all proceedings in the Action. As explained above, the issue of whether or not the Release is

enforceable will be finally determined in the Arbitration and could be dispositive of all of

Plaintiffs' claims against Sater. If the stay is not granted, and the Arbitrators determine that the

Releaseis an enforceable and an effective release of all claims against Sater, then Sater will have

needlesslyincurred massive time and expensein defending against the claims in this Action,

which claims would be rendered moot by the decision in the Arbitration.

        Similarly, if a stay is granted as to the claims against only Sater (and not all other

defendants),and the Arbitrators determine that the Releaseis /zo/ an enforceable and effective



                                                  17
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 23 of 24



releaseof the Plaintiffs' claims against Sater,then the other Defendants may be forced to re-

litigate all of the claims to the extent that all discovery and any motion practice relating to the

claims against Suter will have to be conducted again, as Sater will not have participated in any

proceedingsas a party conducted while the stay was in place. All of the parties, including the

Plaintiffs, may haveto relitigate various issues.

       3. It is in the Court's Interest to Grant a Sta

       The issuanceof a stay will also serve the interest of the Court and promote judicial

economy. As explained above, if the Arbitration determines that the Release is an enforceable

and an effective releaseof all claims against Sater, then the Court and the parties will not have to

expend time and resourceslitigating claims that are dismissed. In the same vein, proceeding

with the litigation in this Action may causethe Court and the parties to expend resources that

may be unnecessary,in the event that the claims against Sater are subject to dismissal.

       Moreover, the issuance of a stay pending Arbitration will also protect against the

possibility of inconsistent results, and the ensuing potential confusion that could arise therefrom

If the triers of fact in the Arbitration and the Action were to reach a different conclusion

regarding the enforceability of the Release,the parties may necessarily be compelled to seek an

interlocutory appeal of any such decision in order to claris the viable claims and defenses of all

parties to the litigation. This result would surely be avoided by the granting of a stay pending

Arbitration.

       4. No Persons Not Parties to the Litigation Have an Interest

       To Sater's knowledge, there are no persons who are not parties to this litigation that have

aninl Crestin the immediateprosecutionof Plaintiffs' claims in this Action




                                                  18
     Case 1:19-cv-02645-AJN-KHP Document 80 Filed 08/19/19 Page 24 of 24



       5. ].]!a.ei$ No PubljLjntQrest Involved in This Litigation

       The Public doesnot have any interest in the Action.      Although one of the Plaintiffs is the

City of Almaty, the City of Almaty is a foreign entity, and the public in the United Stateshas no

interest in the prosecution of Plaintiffs' claims herein. Furthermore, none of the claims asserted

against Sater arise from a statutory right under any federal or state statute.

       Accordingly, for all of the foregoing reasons,in addition to granting a stay of this Action

pending the Arbitration pursuant to the Federal Arbitration Act, this Court should also grant a

stay pursuant to its inherent equitable powers.



                                         CONCLUSION



       For all of the foregoing reasons,and those set forth in the accompanying Sater Aff and

Levi Deal., Sater respectfully requeststhat the Motion be granted in its entirety, together with

such other relief as the Court deems just and proper.

Dated:New York. New York
     August 19, 2019

                                                        TODD          ii,LLE


                                                                  #faRosenberg
                                                             Madison Avenue
                                                         uite 1202
                                                        New York, New York 10022
                                                        Tel: (212) 308-7400




                                                  19
